OPINION — AG — ** WORKERS' COMPENSATION — UNIVERSITIES ** UNDER 85 O.S. 2 [85-2](B) THE BOARD OF REGENTS FOR THE OKLAHOMA AGRICULTURAL AND MECHANICAL COLLEGES MAY, BUT IS 'NOT' REQUIRED TO CARRY WORKER'S COMPENSATION (WORKMEN COMPENSATION) INSURANCE ON ANY OF ITS EMPLOYEES WHOSE DUTIES, IN WHOLE OR IN PART, REQUIRE THEM TO DO MANUAL OR MECHANICAL WORK OR LABOR CONNECTED WITH OR INCIDENT TO ONE OF THE INDUSTRIES, PLANTS, FACTORIES, LINES, OCCUPATIONS OR TRADES MENTIONED IN 85 O.S. 2 [85-2] (AS AMENDED) (HAZARDOUS OCCUPATIONS, SCHOOLS, UNIVERSITIES, COLLEGE) CITE: 70 O.S. 1310.4 [70-1310.4], 85 O.S. 174 [85-174], OPINION NO. MARCH 8, 1956 — DONAHUE, OPINION NO. NOVEMBER 30, 1956 — LEDBETTER (RICHARD M. HUFF)